        Case 2:20-cv-01160-MV-CG Document 28 Filed 11/16/20 Page 1 of 3




                        IN THE UNITED STATE DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


STAMPEDE MEAT, INC.,

       Plaintiff,

v.                                                   Case No. 2:20-cv-01160-MV-CG

MICHELLE LUJAN GRISHAM, in her official
capacity as GOVERNOR OF THE STATE OF
NEW MEXICO, HECTOR BALDERAS, in his
official capacity as the ATTORNEY GENERAL
FOR THE STATE OF NEW MEXICO, BILLY
J. JIMENEZ, in his official capacity as the
ACTING CABINET SECRETARY OF THE
NEW MEXICO DEPARTMENT OF HEALTH,
JAMES C. KENNEDY, in his official capacity as
the CABINET SECRETARY OF THE NEW
MEXICO ENVIRONMENT DEPARTMENT,
THE NEW MEXICO ENVIRONMENT
DEPARTMENT and THE NEW MEXICO
DEPARTMENT OF HEALTH,

       Defendants.

      ORDER GRANTING JOINT MOTION TO STAY PROCEEDINGS (DOC. 27)

       THIS MATTER is before the Court on the parties’ Joint Motion to Stay Proceedings (Doc.

27). The Court, having reviewed the Motion and being otherwise fully advised in the premises,

finds that the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the proceedings in

this matter are stayed until a subsequent motion and/or request for hearing is filed with the Court.



                                                     __________________________________
                                                     HONORABLE MARTHA VÁZQUEZ
                                                     UNITED STATES DISTRICT JUDGE
        Case 2:20-cv-01160-MV-CG Document 28 Filed 11/16/20 Page 2 of 3




JOINTLY SUBMITTED BY:

RAY, PENA, McCHRISTIAN PC

/s/ Christopher J. Tebo
Christopher J. Tebo
Jane R. Elliott
6501 Americas Pkwy NE, Suite 820
Albuquerque, NM 87110
Tel: 505-855-6000
ctebo@raylaw.com
jelliott@raylaw.com
Attorneys for Liberty Mutual Ins. Co. et. al

        And

/s/ Holly Agajanian
Holly Agajanian
Chief General Counsel to
Governor Michelle Lujan Grisham
490 Old Santa Fe Trail, Suite 400
Santa Fe, New Mexico 87501
Holly.Agajanian@state.nm.us
505-476-2210

/s/ Kyle P. Duffy
Kyle P. Duffy
Associate General Counsel to
Governor Michelle Lujan Grisham
490 Old Santa Fe Trail, Suite 400
Santa Fe, New Mexico 87501
kyle.duffy@state.nm.us
505-476-2210

/s/ Maria S. Dudley
Maria S. Dudley
Associate General Counsel to
Governor Michelle Lujan Grisham
490 Old Santa Fe Trail, Suite 400
Santa Fe, New Mexico 87501
maria.dudley@state.nm.us
505-476-2210
Attorneys for Defendants Governor Michelle
Lujan Grisham, Acting Secretary Billy J. Jimenez,
The New Mexico Department of Health, Secretary
James C. Kenney, and The New Mexico Environment
Department
                                               2
       Case 2:20-cv-01160-MV-CG Document 28 Filed 11/16/20 Page 3 of 3




/s/ Joseph M. Dworak
Joseph M. Dworak
New Mexico Office of the Attorney General
P.O. Drawer 1508
Santa Fe, NM 87504
505-490-4830
jdworak@nmag.gov
Attorney for Hector Balderas




                                            3
